DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment and response filed on 11/2/2021 have been received and entered into the case. Claims 1-20 are pending, Claims 3-4 have been withdrawn, and Claims 1-2 and 5-20 have been considered on the merits, insofar as they read on the elected species of an hydrophobic core entity only allows molecules under 60,000D to penetrate and interact with an internal part of the core entity of a separation medium. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5-7, 9-10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belew et al (US 2005/0267295 A1; 12/1/2005. Cited on IDS) in view of Amersham (Amersham Pharmacia Biotech. 1999;1-88.), as evidenced by Mahoney (Newton’s Home Page. 2003;1-2.).
The instant claims recite an agarose-based separation medium, comprising, a hydrophobic porous core entity functionalized with hydrophobic interaction ligands comprising C4-C16 alkyl aliphatic hydrocarbons; and a porous hydrophilic lid covering the whole outer part of the core entity, wherein the lid only allows molecules under a certain size to penetrate and absorb onto the hydrophobic interaction ligands of said core entity of the separation medium.
Belew teaches a separation medium (para 0025) comprising a porous interior part (a hydrophobic porous core entity) (para 0026, 0031), which carries a ligand structure (para 0027) such as hydrocarbon hydrophobic interaction ligands (para 0052, 0053), and a porous outer surface layer (a porous lid covering the whole outer part of the core entity) (para 0029, 0031, 0034), wherein the outer surface layer is made of agarose (a porous hydrophilic lid) and/or dextran (a hydrogel) (para 0094, 0096), the interior part has pores with molecular cut-off values that are the same as pores in the outer surface layer, or has pores that are larger or smaller than these pores (the porous core entity has a pore size preventing molecules over a certain size from entering the pores, and decrease and adjust the pore size of the lid) (para 0031), and substances to be separated using said separation medium are DNA including fragments (the average molecular weight of a nucleotide pair in DNA is 660 daltons, p.2 of Mahoney, allows molecules under 60,000D to penetrate and absorb onto the hydrophobic octyl ligands of said core entity of the separation medium) and/or viruses (para 0045).

4-C16 alkyl aliphatic hydrocarbons (claim 1).
However, Belew does teach the separation medium wherein the interior part includes hydrophobic polymers that have been derivatized to become hydrophilic (hydrophobic core entity) (para 0085-0086). The separation medium wherein the substance (to be purified using the separation medium) is a protein/polypeptide (para 0044), and one and the same matrix may contain two or more different ligands (para 0052). Amersham teaches that C8 ligands (hydrophobic octyl ligands) are commonly used for preparative purification of proteins, peptides and oligonucleotides (p.29 Table 1).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate C8 ligands having an optimized ligand density since Amersham discloses that different ligands (e.g., C8, C18) offer significantly different selectivity (p.42 para 1), that the density of the hydrocarbon ligands also influences the selectivity (p.12 para 1), and that a medium with C8 ligands is generally recommended for preparative purification of more hydrophobic biomolecules (p.43 para 2). Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate C8 ligands having an optimized ligand density with a reasonable expectation for successfully obtaining a separation medium.

The references cited above do not teach the separation medium wherein the core entity comprises further ligands such as electrostatic interaction ligands (claims 5-6), and at least one of the lid and core entity are functionalized by layer activation (claim 12).
-23 of the instant specification).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to include electrostatic interaction ligands with an increased elution ionic strength (para 0075 of Belew). Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to include electrostatic interaction ligands with an increased elution ionic strength, with a reasonable expectation for successfully obtaining a separation medium.

Claim 11 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Belew et al (US 2005/0267295 A1; 12/1/2005. Cited on IDS) in view of Amersham (Amersham Pharmacia Biotech. 1999;1-88.), as evidenced by Mahoney (Newton’s Home Page. 2003;1-2.) as applied to claims 1-2, 5-7, 9-10, and 12 above, further in view of Bruker Daltonics (www.care-bdal.com. 2006;1-6. Cited on IDS).
The references cited above do not teach the separation medium wherein magnetic particles are incorporated into the core entity (claim 11).
Bruker Daltonics teaches purification kits MB-HIC (Magnetic Beads based Hydrophobic Interaction Chromatography) based on super-paramagnetic microparticles with a highly porous 8) is an ideal tool for purification of peptides and protein digests (p.3 para 3).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate super-paramagnetic microparticles (magnetic particles) into the interior part (core entity) of Belew since the separation medium of Belew is used for purifying substances such as polypeptide and protein (Abstract, para 0044), and Bruker Daltonics discloses that the MB-HIC kit (C8) is an ideal tool for purification of peptides and protein digests. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate super-paramagnetic microparticles (magnetic particles) into the interior part (core entity) of the separation medium of Belew with a reasonable expectation for successfully obtaining a separation medium.

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belew et al (US 2005/0267295 A1; 12/1/2005. Cited on IDS) in view of Amersham (Amersham Pharmacia Biotech. 1999;1-88.), as evidenced by Mahoney (Newton’s Home Page. 2003;1-2.) as applied to claims 1-2, 5-7, 9-10, and 12 above, further in view of Maa et al (Journal of Chromatography. 1988;452:331-345. Cited on IDS).
The references cited above do not teach the separation medium is mixed with a cation exchange media as well as the claimed separation medium concentration (claims 13-14).
However, Belew does teach that additional purification steps may involve adsorption/desorption of substances to/from a cation exchanger (para 0105). Maa teaches mixed-bed ion-exchange columns (e.g., cation exchangers) for protein high-performance liquid chromatography (Title), wherein important applications for mixed-sorbent columns are expected 
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to mix a separation medium with a cation exchange media as well as to optimize the separation medium concentration, since Maa discloses that mixed-bed ion-exchange columns offer certain advantages in displacement and in other non-linear chromatographic techniques (p.342 para 5). Moreover, at the time of the claimed invention, it would have been within the purview of one of ordinary skill in the art to mix a separation medium with a cation exchange media as well as to optimize the separation medium concentration with a reasonable expectation of success.

Claims 15-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belew et al (US 2005/0267295 A1; 12/1/2005. Cited on IDS) in view of Octylamine (gelifesciences.com. 2008;1-18. Cited on IDS), as evidenced by Mahoney (Newton’s Home Page. 2003;1-2.).
The instant claims recite an agarose-based separation medium, comprising, a hydrophobic porous core entity with octylamine ligands having a ligand density of greater than 90 pmole/mL; and a porous hydrophilic lid covering the whole outer part of the core entity, wherein the lid only allows molecules under 60,000D to penetrate and absorb onto the hydrophobic octyl ligands of said core entity of the separation medium, wherein the hydrophobic core entity allows adsorption of molecules under 60,000D at low ionic strength 0-1M in the pH interval 2-11.


Belew does not teach the separation medium wherein the hydrophobic porous core entity is with octylamine ligands having a ligand density of greater than 90 μmol/mL (claim 15).
However, Belew does teach the separation medium comprises hydrophobic octyl ligands (0053, 0081), wherein the outer surface layer only allows molecules under a certain size to penetrate and interact with the interior part of the separation medium (para 0031, 0045). Octylamine teaches that octylamine ligands interact strongly with impurities over a wide range of pH and salt concentrations (p.5 col right – para 2).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate octylamine ligands as hydrophobic octyl ligands since Belew 

The references cited above do not teach at least one of the lid and core entity are functionalized by layer activation (claim 20).
However, Belew does teach that two or more different ligands are introduced into the interior part such as anion exchange ligands (electrostatic interaction ligands) (para 0052, 0053, 0090). Furthermore, Belew does teach the separation medium comprises an interior part that is made of agarose, which carries a hydrophobic ligand structure and a porous outer surface layer (at least one of the lid and core entity are functionalized by layer activation, as disclosed on page 8 line 21-23 of the instant specification).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to include electrostatic interaction ligands with an increased elution ionic strength (para 0075 of Belew). Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to include electrostatic interaction ligands with an increased elution ionic strength, with a reasonable expectation for successfully obtaining a separation medium.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belew et al (US 2005/0267295 A1; 12/1/2005. Cited on IDS) in view of Octylamine (gelifesciences.com. 2008;1- Cited on IDS), as evidenced by Mahoney (Newton’s Home Page. 2003;1-2.) as applied to claims 15-16 and 19-20, further in view of Bruker Daltonics (www.care-bdal.com. 2006;1-6. Cited on IDS).
The references cited above do not teach the separation medium wherein magnetic particles are incorporated into the core entity (claim 18).
Bruker Daltonics teaches purification kits MB-HIC (Magnetic Beads based Hydrophobic Interaction Chromatography) based on super-paramagnetic microparticles with a highly porous surface functionalized with hydrophobic coatings (p.1 para 2), wherein the MB-HIC kit (C8) is an ideal tool for purification of peptides and protein digests (p.3 para 3).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate super-paramagnetic microparticles (magnetic particles) into the interior part (core entity) of Belew since the separation medium of Belew is used for purifying substances such as polypeptide and protein (Abstract, para 0044), and Bruker Daltonics discloses that the MB-HIC kit (C8) is an ideal tool for purification of peptides and protein digests. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate super-paramagnetic microparticles (magnetic particles) into the interior part (core entity) of the separation medium of Belew with a reasonable expectation for successfully obtaining a separation medium.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,493,380 B2 (referred to as the ‘380 patent).
Claims 1-11 of the ‘380 patent recite a method for separating at least one target substance from a sample, the method comprising, applying a sample comprising at least one target substance onto an agarose based separation medium, wherein the at least one target substance is selected from a virus and an antibody and wherein said separation medium comprises a porous core entity functionalized with hydrophobic octylamine ligands having a ligand density of greater than 90 μmole/mL, and a porous hydrophilic lid covering the core entity, allowing molecules having a size of <60,000 D from the sample to penetrate the hydrophilic lid and absorb onto-the hydrophobic octylamine ligands of said core entity of the separation medium to remove these molecules from the sample, and obtaining said target substance in a flow-through fraction of the sample.

Response to Arguments
Applicant argues that Belew does not teach or suggest a composition that includes a hydrophobic core and a hydrophilic lid, and that a person of ordinary skill in the art would not have had any reason or motivation to incorporate the ligands of Amersham into the core of the compositions of Belew.
These arguments are not found persuasive because rejected claims are directed to a composition having a porous hydrophobic core and a porous hydrophilic lid. Belew does teach a composition having a porous hydrophobic core and a porous hydrophilic lid. For instance, the separation medium of Belew comprises an interior part which carries a ligand structure (para 0025-0027, 0031) and an outer surface layer of hydrophilic polymer (para 0029, 0094). Although the interior part is preferably hydrophilic, however, hydrophobic polymers that have been derivatized to become hydrophilic are also included in this definition (para 0085-0086). Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). The separation medium of Belew may have a different intended use, however, the separation medium of Belew does teach a porous hydrophobic core and a porous hydrophilic outer layer. Applicant may better recite the hydrophobic core to amend around Belew. In addition, Belew does not 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651